Exhibit 10.3




Execution Version                                            
















Rexford Industrial Realty, L.P.
Rexford Industrial Realty, Inc.












                    






Second Amendment
Dated as of June 16, 2017


to


Note Purchase and Guarantee Agreement
Dated as of July 16, 2015






                    


Re:


$100,000,000


4.29% Guaranteed Senior Notes due August 6, 2025
































                                                    






--------------------------------------------------------------------------------





Second Amendment to Note Purchase and Guarantee Agreement


This Second Amendment dated as of June 16, 2017 (this “Second Amendment”) to
that certain Note Purchase and Guarantee Agreement dated as of July 16, 2015 is
by and among Rexford Industrial Realty, L.P., a Maryland limited partnership
(the “Issuer”), Rexford Industrial Realty, Inc., a Maryland corporation and the
sole general partner and a limited partner of the Issuer (the “Parent
Guarantor,” and together with the Issuer, the “Constituent Companies” and
individually, a “Constituent Company”), each Subsidiary Guarantor signatory
hereto (the “Subsidiary Guarantors”), and each of the institutional investors
listed on the signature pages hereto (collectively, the “Noteholders”).
Recitals:


A.    Whereas, the Constituent Companies and each of the Noteholders have
heretofore entered into that certain Note Purchase and Guarantee Agreement dated
as of July 16, 2015, as amended by that certain First Amendment to Note Purchase
and Guarantee Agreement dated as of June 30, 2016 (as so amended, the “Original
Note Agreement”);
B.    Whereas, the Issuer has heretofore issued $100,000,000 aggregate principal
amount of its 4.29% Guaranteed Senior Notes due August 6, 2025 (the “Notes”),
and the Parent Guarantor has unconditionally and irrevocably guaranteed the
obligations of the Issuer under the Original Note Agreement and the Notes, in
each case pursuant to the Original Note Agreement, and the Subsidiary Guarantors
have unconditionally and irrevocably guaranteed the obligations of the Issuer
under the Original Note Agreement and the Notes pursuant to that certain
Subsidiary Guaranty Agreement dated as of July 16, 2015 (as supplemented prior
to the date hereof and as otherwise amended, supplemented, restated or otherwise
modified from time to time, the “Subsidiary Guaranty Agreement”);
C.    Whereas, the Noteholders are the holders of 100% of the outstanding
principal amount of the Notes;
D.    Whereas, capitalized terms used herein shall have the respective meanings
ascribed thereto in the Original Note Agreement unless herein defined or the
context shall otherwise require; and
E.    Whereas, all requirements of law have been fully complied with and all
other acts and things necessary to make this Second Amendment a valid, legal and
binding instrument according to its terms for the purposes herein expressed have
been done or performed.
Now, therefore, in consideration of good and valuable consideration the receipt
and sufficiency of which is hereby acknowledged, the Constituent Companies, the
Subsidiary Guarantors and the Noteholders do hereby agree as follows:


SECTION 1.
Amendments.



1.1.     Section 10.6 of the Original Note Agreement shall be and hereby is
amended in its entirety to read as follows:


Section 10.6.    Investments. The Constituent Companies will not, and will not
permit any Subsidiary to, make any Investments, except:




--------------------------------------------------------------------------------




(a)    Investments held by either Constituent Company or any Subsidiary on the
Execution Date and listed on Schedule 10.6;
(b)    Investments held by either Constituent Company or any Subsidiary in the
form of cash or cash equivalents;
(c)    advances to officers, directors and employees of either Constituent
Company or any Subsidiary in an aggregate amount not to exceed $2,000,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(d)    Investments of either Constituent Company or any Subsidiary in any
Constituent Company or Subsidiary;
(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;
(f)    Investments in income producing Properties and assets incidental thereto
(including Investments in Equity Interests of Persons who own such Properties
and assets);
(g)    Investments in unimproved land holdings and construction in progress
(including Investments in the Equity Interests of Persons who own such
unimproved land holdings and construction in progress);
(h)    Investments in mortgages, mezzanine loans and notes receivable (including
Investments in the Equity Interests of Persons who own such mortgages, mezzanine
loans and notes receivable);
(i)    Investments in Unconsolidated Affiliates; and
(j)    additional Investments in an aggregate amount not to exceed $5,000,000.
1.2.     Clause (b) of Section 10.8 of the Original Note Agreement shall be and
hereby is amended in its entirety to read as follows:


(b)    either Constituent Company or any Subsidiary may declare and make
dividend payments or other distributions, and may make other Restricted
Payments, in each case, payable solely in the common stock or other common
Equity Interests of such Person or of the Parent Guarantor;
1.3.    Clause (d) of Section 10.8 of the Original Note Agreement shall be and
hereby is amended in its entirety to read as follows:


(d)    the Issuer may make Restricted Payments to the Parent Guarantor and, to
the extent corresponding distributions to other holders of its Equity Interests
are required by its Organizational Documents, to such other holders of Equity
Interests,




--------------------------------------------------------------------------------




in amounts sufficient to permit the Parent Guarantor to make, and the Parent
Guarantor may make, Restricted Payments, for any 12-month period, not to exceed
an amount equal to the greater of: (1) (i) 95% multiplied by (ii) Funds From
Operations for such period and (2) the aggregate amount of Restricted Payments
required to be made by the Parent Guarantor in order for it to (i) maintain its
status as a REIT and (ii) avoid the payment of federal or state income or excise
tax; provided that to the extent a Default or Event of Default shall have
occurred and be continuing or would result from the making of such Restricted
Payment by the Parent Guarantor (other than a Default or Event of Default
specified in Section 11(g) or Section 11(h) or a Default or an Event of Default
that has resulted in the Required Holders exercising their remedies under
Section 12, in which case no Restricted Payments otherwise permitted under this
clause (d) may be made), the Issuer may only make Restricted Payments to the
Parent Guarantor and, to the extent corresponding distributions to other holders
of its Equity Interests are required by its Organizational Documents, to such
other holders of Equity Interests, in amounts sufficient to permit the Parent
Guarantor to make, and the Parent Guarantor may make, Restricted Payments in the
minimum amount required in order for the Parent Guarantor to (A) maintain its
status as a REIT and (B) avoid the payment of federal or state income or excise
tax;
1.4.    Clause (a) of Section 10.9 of the Original Note Agreement shall be and
hereby is amended by deleting the reference to “four times” contained therein
and replacing it with “two times”.


1.5.    Clause (b) of Section 10.9 of the Original Note Agreement shall be and
hereby is amended by deleting the reference to “45%” contained therein and
replacing it with “40%”.


1.6.    Clause (d) of Section 10.9 of the Original Note Agreement shall be and
hereby is amended in its entirety to read as follows:


(d)    Minimum Tangible Net Worth. The Constituent Companies will not permit
Tangible Net Worth, at any time, to be less than the sum of (1) $760,740,750,
and (2) an amount equal to 75% of the net equity proceeds received by the Parent
Guarantor after September 30, 2016 (other than any such proceeds that are
received within 90 days before or after any redemption of Equity Interests of a
Constituent Company permitted hereunder).
1.7.    Clause (f) of Section 10.9 of the Original Note Agreement shall be and
hereby is amended in its entirety to read as follows:


(f)    Unencumbered Leverage Ratio. The Constituent Companies will not permit
Total Unsecured Debt, as of the last day of any fiscal quarter of the Parent
Guarantor, to be greater than 60% of Unencumbered Asset Value; provided that for
the two consecutive quarters following any Significant Acquisition, the
Unencumbered Leverage Ratio may exceed 60%, but it may not exceed 65%; provided
further that such adjustment for any Significant Acquisition may only occur up
to two times during the term of this Agreement. In addition to testing the
foregoing covenant as of the last day of any fiscal quarter of the Parent
Guarantor, such covenant shall also be tested on a pro forma basis, upon any
incurrence or assumption of any Indebtedness by the Parent Guarantor and its
Subsidiaries or any acquisition or Disposition of any direct or indirect
interest in any Property (including through the




--------------------------------------------------------------------------------




acquisition or Disposition of Equity Interests) by the Parent Guarantor and its
Subsidiaries, based upon the latest financial statements of the Parent Guarantor
that have been delivered or were required to be delivered pursuant to Section
7.1(a) or (b) after taking into account such proposed incurrence, assumption,
acquisition and/or Disposition).
1.8.    Section 15 of the Original Note Agreement shall be and hereby is amended
by inserting a new Section 15.3 at the end thereof to read as follows:


Section 15.3.    FATCA Information. By acceptance of any Note, the holder of
such Note agrees that such holder will with reasonable promptness duly complete
and deliver to the Issuer, or to such other Person as may be reasonably
requested by the Issuer, from time to time (a) in the case of any such holder
that is a United States Person, such holder’s United States tax identification
number or other forms reasonably requested by the Issuer necessary to establish
such holder’s status as a United States Person under FATCA and as may otherwise
be necessary for the Issuer to comply with its obligations under FATCA and (b)
in the case of any such holder that is not a United States Person, such
documentation prescribed by applicable law (including as prescribed by section
1471(b)(3)(C)(i) of the Code) and such additional documentation as may be
necessary for the Issuer to comply with its obligations under FATCA and to
determine that such holder has complied with such holder’s obligations under
FATCA or to determine the amount (if any) to deduct and withhold from any such
payment made to such holder. Nothing in this Section 15.3 shall require any
holder to provide information that is confidential or proprietary to such holder
unless the Issuer is required to obtain such information under FATCA and, in
such event, the Issuer shall treat any such information it receives as
confidential.
1.9.     The definition of “Acceptable Ground Lease” contained in Schedule A to
the Original Note Agreement shall be and hereby is amended in its entirety to
read as follows:


“Acceptable Ground Lease” means each ground lease with respect to any
Unencumbered Property executed by either Constituent Company or any Subsidiary,
as lessee, (a) that has a remaining lease term (including extension or renewal
rights) of at least 25 years, calculated as of the date such Property becomes an
Unencumbered Property, (b) that is in full force and effect, (c) is transferable
and assignable either without the landlord’s prior consent or with such consent,
which, however, will not be unreasonably withheld or conditioned by landlord,
and (d) pursuant to which (1) no default or terminating event exists thereunder,
and (2) no event has occurred which but for the passage of time, or notice, or
both would constitute a default or terminating event thereunder.
1.10.     The definition of “Adjusted EBITDA” contained in Schedule A to the
Original Note Agreement shall be and hereby is amended in its entirety to read
as follows:


“Adjusted EBITDA” means, as of any date, an amount equal to (a) the product of
(1) EBITDA for the Parent Guarantor and its Subsidiaries for the last fiscal
quarter of the most recently ended Calculation Period, multiplied by (2) four
minus (b) the aggregate Annual Capital Expenditure Adjustment for all Properties
owned or leased (as ground lessee) by the Parent Guarantor and its Subsidiaries
as of the last day of such Calculation Period; provided that for purposes of
this definition, in the case of any acquisition or Disposition of any direct




--------------------------------------------------------------------------------




or indirect interest in any Property (including through the acquisition or
Disposition of Equity Interests) by the Parent Guarantor and its Subsidiaries
after the first day of such fiscal quarter, EBITDA and the aggregate Annual
Capital Expenditure Adjustment will be adjusted in a manner reasonably
acceptable to the Required Holders (i) in the case of an acquisition, (A) by
adding to EBITDA an amount equal to the acquired Property’s actual EBITDA
(computed as if such Property was owned by the Parent Guarantor and its
Subsidiaries for the entire fiscal quarter) generated during the portion of such
fiscal quarter that such Property was not owned by the Parent Guarantor and its
Subsidiaries, and (B) by treating such Property as being owned on the last day
of such fiscal quarter, and (ii) in the case of a Disposition, (A) by
subtracting from EBITDA an amount equal to the actual EBITDA generated by such
Property so disposed of during such fiscal quarter (computed as if such Property
was Disposed of by the Parent Guarantor and its Subsidiaries prior to the first
day of such fiscal quarter) and (B) by treating such Property as not being owned
on the last day of such fiscal quarter.
1.11.    The definition of “Capitalization Rate” contained in Schedule A to the
Original Note Agreement shall be and hereby is amended in its entirety to read
as follows:


“Capitalization Rate” means 6.25%; provided that if one or more Material Credit
Facilities provides for a “capitalization rate” or similar rate that is higher
than 6.25%, then the “Capitalization Rate” shall be the highest of such higher
rates; provided, further, that if at any time the “capitalization rate” or a
similar rate under a Material Credit Facility is modified, or included, to apply
differently based on the type of property to which it applies, the applicable
rate under this definition shall be similarly modified, or included, to apply
differently based on the type of property to which it applies for so long as
such rate shall remain in effect under such Material Credit Facility).
1.12.    The definition of “Fixed Charges” contained in Schedule A to the
Original Note Agreement shall be and hereby is amended in its entirety to read
as follows:


“Fixed Charges” means, for the Parent Guarantor and its Subsidiaries, on a
consolidated basis, for any period, the sum (without duplication) of
(a) Interest Expense required to be paid in cash during such period, plus
(b) scheduled principal payments on account of Indebtedness of the Parent
Guarantor and its Subsidiaries (excluding any balloon payments on any
Indebtedness, but only to the extent that the amount of such balloon payment is
greater than the scheduled principal payment immediately preceding such balloon
payment), plus (c) Restricted Payments paid in cash (other than to the Parent
Guarantor or Subsidiary) with respect to preferred Equity Interests of the
Parent Guarantor and its Subsidiaries, plus (d) the amounts described in clauses
(a) and (b) above of each Unconsolidated Affiliate multiplied by the respective
Unconsolidated Affiliate Interest in such Unconsolidated Affiliate, all for such
period; provided that Fixed Charges for any such period shall be adjusted on a
pro forma basis in a manner reasonably acceptable to the Required Holders to
reflect any Indebtedness incurred, assumed, repaid, retired or defeased, as the
case may be, in connection with the acquisition or Disposition of any direct or
indirect interest in any Property (including through the acquisition or
Disposition of Equity Interests) by the Parent Guarantor and its Subsidiaries
during such period as though such Indebtedness was incurred, assumed, repaid,
retired or defeased, as the case may be, on the first day of such period.
1.13.    The definition of “Indebtedness” contained in Schedule A to the
Original Note Agreement shall be and hereby is amended in its entirety to read
as follows:




--------------------------------------------------------------------------------






“Indebtedness” means, for any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments to the extent such instruments
or agreements support financial, rather than performance, obligations;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade payables that are not past due for more
than 90 days, unless such obligations are being contested in good faith);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; provided, however, that preferred Equity Interests shall not
be included as Indebtedness unless such Equity Interests are required by the
terms thereof to be redeemed, or for which mandatory sinking fund payments are
due, by a fixed date; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be determined in accordance with GAAP. The
amount of any capital lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.
1.14.    The definition of “Total Asset Value” contained in Schedule A to the
Original Note Agreement shall be and hereby is amended in its entirety to read
as follows:


“Total Asset Value” means, for the Parent Guarantor and its Subsidiaries, as of
any date, the sum of (without duplication) the following: (a) an amount equal to
(1)(i) the aggregate Net Operating Income from all Properties owned or leased
(as ground lessee) by the Parent




--------------------------------------------------------------------------------




Guarantor and its Subsidiaries for the then most recently ended Calculation
Period, minus Net Operating Income attributable to all Properties that were sold
or otherwise Disposed of during the then most recently ended Calculation Period
minus (ii) the Annual Capital Expenditure Adjustment with respect to such
Properties, divided by (2) the Capitalization Rate; provided that in no event
shall the amounts calculated in this clause (a) for any Property be less than
zero; plus (b) in the case of any Property that is owned or leased (as ground
lessee) for more than one full fiscal quarter but less than four full fiscal
quarters, at the Issuer’s election (which election shall be irrevocable) either
(1) an amount equal to (i)(A) the Net Operating Income from such Property for
the period from the first day of the first full fiscal quarter during which such
Property was owned and operated through the end of the last fiscal quarter in
the most recently ended Calculation Period, divided by the number of quarters in
such period and multiplied by four minus (B) the Annual Capital Expenditure
Adjustment with respect to such Property, divided by (ii) the Capitalization
Rate, or (2) the aggregate undepreciated book value in accordance with GAAP of
such Property; provided that in no event shall the amounts calculated in this
clause (b) for any Property be less than zero; plus (c) the aggregate
undepreciated book value in accordance with GAAP of all Properties owned or
leased (as ground lessee) by the Parent Guarantor and its Subsidiaries for less
than one full fiscal quarter and all unimproved land holdings, mortgage or
mezzanine loans, notes receivable and/or construction in progress owned by the
Parent Guarantor and its Subsidiaries; plus (d) without duplication of the
amounts included in clauses (a), (b), and (c) above with respect to
Unconsolidated Affiliates, the amounts described in clauses (a), (b), and (c)
above of each Unconsolidated Affiliate multiplied by the respective
Unconsolidated Affiliate Interest in such Unconsolidated Affiliate; plus (e) all
Unrestricted Cash; provided that (I) the aggregate amount of Total Asset Value
attributable to Investments in unimproved land holdings and construction in
progress (including Investments in the Equity Interests of Persons who own such
Properties and assets) shall be limited to 15% of Total Asset Value, (II) the
aggregate amount of Total Asset Value attributable to Investments in mortgages,
mezzanine loans and notes receivable (including Investments in the Equity
Interests of Persons who own such mortgages, mezzanine loans and notes
receivable) shall be limited to 15% of Total Asset Value, (III) the aggregate
amount of Total Asset Value attributable to Investments in Unconsolidated
Affiliates shall be limited to 30% of Total Asset Value and (IV) the aggregate
amount of Total Asset Value attributable to Investments in unimproved land
holdings and construction in progress (including Investments in the Equity
Interests of Persons who own such Properties and assets), mortgages, mezzanine
loans and notes receivable (including Investments in the Equity Interests of
Persons who own such mortgages, mezzanine loans and notes receivable) and
Unconsolidated Affiliates shall be limited to 35% of Total Asset Value, in each
case with any such excess being excluded from the calculation of Total Asset
Value.
1.15.    The definition of “Unencumbered Interest Coverage Ratio” contained in
Schedule A to the Original Note Agreement shall be and hereby is amended in its
entirety to read as follows:


“Unencumbered Interest Coverage Ratio” means, as of any date, the ratio of
(a) Unencumbered NOI to (b) Unsecured Interest Expense; provided that (1) for
purposes of clause (a) of this definition, in the case of any acquisition or
Disposition of any direct or indirect interest in any Unencumbered Property
(including through the acquisition or Disposition of Equity Interests) by the
Parent Guarantor and its Subsidiaries during the most-recently ended Calculation
Period, Unencumbered NOI will be adjusted in a manner reasonably acceptable to
the Required Holders (i) in the case of an acquisition, by adding thereto an
amount equal to the acquired Unencumbered Property’s actual Unencumbered NOI




--------------------------------------------------------------------------------




(computed as if such Unencumbered Property was owned by the Parent Guarantor and
its Subsidiaries for the entire Calculation Period) generated during the portion
of such Calculation Period that such Unencumbered Property was not owned by the
Parent Guarantor and its Subsidiaries, and (ii) in the case of a Disposition, by
subtracting therefrom an amount equal to the actual Unencumbered NOI generated
by such Unencumbered Property so disposed of during such Calculation Period
(computed as if such Unencumbered Property was Disposed of by the Parent
Guarantor and its Subsidiaries prior to the first day of such Calculation
Period) and (2) for purposes of clause (b) of this definition, Unsecured
Interest Expense for the most-recently ended Calculation Period shall be
adjusted on a pro forma basis in a manner reasonably acceptable to the Required
Holders to reflect any Unsecured Debt incurred, assumed, repaid, retired or
defeased, as the case may be, in connection with the acquisition or Disposition
of any direct or indirect interest in Unencumbered Property (including through
the acquisition or Disposition of Equity Interests) by the Parent Guarantor and
its Subsidiaries during such Calculation Period as though such Unsecured Debt
was incurred, assumed, repaid, retired or defeased, as the case may be, on the
first day of such Calculation Period.
1.16.    The definition of “Unsecured Interest Expense” contained in Schedule A
to the Original Note Agreement shall be and hereby is amended in its entirety to
read as follows:


“Unsecured Interest Expense” means, as of any date of determination, Interest
Expense on the Total Unsecured Debt for the most recently ended Calculation
Period.
1.17.    Schedule A to the Original Note Agreement shall be and hereby is
amended by adding the following definition and inserting it in the proper
alphabetical order:


“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.
1.18.    Schedule 7.2(c) to the Original Note Agreement shall be and hereby is
amended in its entirety to read as Schedule 7.2(c) to this Second Amendment.




SECTION 2.
Representation and Warranties of the Constituent Companies.



2.1.    To induce the Noteholders to execute and deliver this Second Amendment,
each of the Constituent Companies represents and warrants to the Noteholders
(which representations shall survive the execution and delivery of this Second
Amendment) that:


(a)this Second Amendment has been duly authorized, executed and delivered by
such Constituent Company, and the Original Note Agreement, as amended by this
Second Amendment, constitutes the legal, valid and binding obligation, contract
and agreement of each Constituent Company enforceable against each Constituent
Company in accordance with its terms, except as such enforceability may be
limited by (1) applicable bankruptcy, insolvency, reorganization, moratorium




--------------------------------------------------------------------------------




or other similar laws affecting the enforcement of creditors’ rights generally
and (2) general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law);
(b)this Second Amendment has been duly authorized, executed and delivered by
each Subsidiary Guarantor, and after giving effect to this Second Amendment, the
Subsidiary Guaranty Agreement constitutes the legal, valid and binding
obligation, contract and agreement of each Subsidiary Guarantor enforceable
against each Subsidiary Guarantor in accordance with its terms, except as such
enforceability may be limited by (1) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (2) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);
(c)the execution and delivery of this Second Amendment and the performance by
each Constituent Company of the Original Note Agreement, as amended by this
Second Amendment, will not (1) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of either Constituent Company or any Subsidiary under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter or by-laws, shareholders agreement or any other agreement or
instrument to which either Constituent Company or any Subsidiary is bound or by
which either Constituent Company or any Subsidiary or any of their respective
properties may be bound or affected, (2) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority applicable to either
Constituent Company or any Subsidiary or (3) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
either Constituent Company or any Subsidiary; and
(d)immediately before and after giving effect to this Second Amendment, no
Default or Event of Default has occurred which is continuing.




SECTION 3.Conditions to the Effectiveness of this Second Amendment.


3.1.    Upon satisfaction of each and every one of the following conditions,
this Second Amendment shall become effective:


(a)executed counterparts of this Second Amendment, duly executed by each
Constituent Company, each Subsidiary Guarantor and the Required Holders, shall
have been delivered to the Noteholders;
(b)the representations and warranties of the Constituent Companies and the
Subsidiary Guarantors set forth in Section 2 hereof are true and correct on and
with respect to the date hereof; and
(c)the Issuer shall have paid the fees and expenses of Schiff Hardin LLP,
special counsel to the Noteholders, in connection with negotiation, preparation,
execution and delivery of, this Second Amendment, to the extent reflected in a
statement of such counsel rendered to the Issuer at least one Business Day prior
to such date.




SECTION 4.Reaffirmation of Subsidiary Guaranty Agreement.


4.1.    By their execution and delivery hereof, the undersigned Subsidiary
Guarantors hereby acknowledge and agree to this Second Amendment and reaffirm
the Subsidiary Guaranty Agreement given in favor of each Noteholder and their
respective successors and permitted assigns.






--------------------------------------------------------------------------------






SECTION 5.Miscellaneous.


5.1.    This Second Amendment shall be construed in connection with and as part
of the Original Note Agreement, and except as modified and expressly amended by
this Second Amendment, all terms, conditions and covenants contained in the
Original Note Agreement are hereby ratified and shall be and remain in full
force and effect.


5.2.    Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this Second Amendment
may refer to the Original Note Agreement without making specific reference to
this Second Amendment but nevertheless all such references shall include this
Second Amendment unless the context otherwise requires.


5.3.    The descriptive headings of the various Sections or parts of this Second
Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.


5.4.    This Second Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page of this Second Amendment by facsimile
or other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Second Amendment.


5.5.    This Second Amendment shall be governed by and construed in accordance
with the laws of the State of New York excluding choice-of-law principles of the
law of such State that would permit the application of the laws of a
jurisdiction other than such State.


[Signature Pages Follow]






--------------------------------------------------------------------------------





The execution hereof by you shall constitute a contract between us for the uses
and purposes hereinabove set forth, and this Second Amendment may be executed in
any number of counterparts, each executed counterpart constituting an original,
but all together only one agreement.


REXFORD INDUSTRIAL REALTY, L.P.,
 
 
as Issuer
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.,
 
 
a Maryland corporation,
 
 
its General Partner
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael Frankel
 
 
Name: Michael Frankel
 
 
Title: Co-CEO
 
 
 
 
 
 
REXFORD INDUSTRIAL REALTY, INC.,
 
 
as Parent Guarantor
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael Frankel
 
 
Name: Michael Frankel
 
 
Title: Co-CEO
 
 
 
 
 
 
 
 
 
 
 
SUBSIDIARY GUARANTORS:
 
 
 
 
 
 
REXFORD INDUSTRIAL - HINDRY, LLC
 
REXFORD INDUSTRIAL - INDUSTRY WAY, LLC
 
REXFORD INDUSTRIAL - SDLAOC, LLC
 
 
 
 
 
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, L.P.,
 
 
a Maryland limited partnership,
 
 
its Sole and Managing Member
 
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.,
 
 
a Maryland corporation,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
By:
/s/ Adeel Khan
 
 
 
Name: Adeel Khan
 
 
 
 
Title: Chief Financial Officer
 









[Signature Page to Second Amendment to Note Purchase and Guarantee Agreement]

--------------------------------------------------------------------------------




REXFORD INDUSTRIAL - 228TH STREET, LLC
 
REXFORD INDUSTRIAL - VANOWEN, LLC
 
RIF I - MONROVIA, LLC
 
RIF I - MULBERRY, LLC
 
RIF I - VALLEY BLVD., LLC
 
RIF II - BLEDSOE AVENUE, LLC
 
RIF II - CROCKER, LLC
 
RIF II - EASY STREET, LLC
 
RIF II - FIRST AMERICAN WAY, LLC
 
RIF II - LA JOLLA SORRENTO BUSINESS PARK, LLC
 
RIF II - ORANGETHORPE, LLC
 
RIF II - ORANGETHORPE TIC, LLC
 
RIF II - PIONEER AVENUE, LLC
 
RIF III - 157TH STREET, LLC
 
RIF III - ARCHIBALD, LLC
 
RIF III - AVENUE STANFORD, LLC
 
RIF III - BROADWAY, LLC
 
RIF III - EMPIRE LAKES, LLC
 
RIF III - IMPALA, LLC
 
RIF III - SANTA FE SPRINGS, LLC
 
RIF III - YARROW DRIVE, LLC
 
RIF III - YARROW DRIVE II, LLC
 
RIF IV - BURBANK, LLC
 
RIF IV - CENTRAL AVENUE, LLC
 
RIF IV - CORNERSTONE, LLC
 
REXFORD INDUSTRIAL – 3233 MISSION OAKS, LLC
 
REXFORD INDUSTRIAL – NELSON, LLC
 
REXFORD INDUSTRIAL – 301 N FIGUEROA, LLC
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, L.P.,
 
 
a Maryland limited partnership,
 
 
its Sole and Managing Member
 
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.,
 
 
a Maryland corporation,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
By:
/s/ Adeel Khan
 
 
 
 
Name: Adeel Khan
 
 
 
 
Title: Chief Financial Officer
 



[Signature Page to Second Amendment to Note Purchase and Guarantee Agreement]

--------------------------------------------------------------------------------




RIF IV - EAST 46TH STREET, LLC
 
RIF IV - ENFIELD, LLC
 
RIF IV - GLENDALE, LLC
 
RIF IV - GRAND, LLC
 
RIF IV - HARBOR WARNER, LLC
 
RIF IV - LONG CARSON, LLC
 
RIF IV - NEWTON, LLC
 
RIF IV - POINSETTIA, LLC
 
RIF IV - SAN GABRIEL, LLC
 
RIF IV - WEST 33RD STREET, LLC
 
RIF V - 240TH STREET, LLC
 
RIF V - 3360 SAN FERNANDO, LLC
 
RIF V - ARROW BUSINESS CENTER, LLC
 
RIF V - ARROYO, LLC
 
RIF V - BENSON, LLC
 
RIF V - CALVERT, LLC
 
RIF V - CAMPUS AVENUE, LLC
 
RIF V - DEL NORTE, LLC
 
RIF V - GGC ALCORN, LLC
 
RIF V - GLENDALE COMMERCE CENTER, LLC
 
RIF V - GOLDEN VALLEY, LLC
 
RIF V - GRAND COMMERCE CENTER, LLC
 
RIF V - JERSEY, LLC
 
RIF V - MACARTHUR, LLC
 
RIF V - NORMANDIE BUSINESS CENTER, LLC
 
RIF V - ODESSA, LLC
 
RIF V - PARAMOUNT BUSINESS CENTER, LLC
 
RIF V - SHOEMAKER INDUSTRIAL PARK, LLC
 
RIF V - VINEDO, LLC
 
REXFORD INDUSTRIAL - 2980 SAN FERNANDO, LLC
 
REXFORD INDUSTRIAL - 9615 NORWALK, LLC
 
REXFORD INDUSTRIAL - ALTON, LLC
 
 
 
 
 
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, L.P.,
 
 
a Maryland limited partnership,
 
 
its Sole and Managing Member
 
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.,
 
 
a Maryland corporation,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
By:
/s/ Adeel Khan
 
 
 
 
Name: Adeel Khan
 
 
 
 
Title: Chief Financial Officer
 



[Signature Page to Second Amendment to Note Purchase and Guarantee Agreement]

--------------------------------------------------------------------------------




REXFORD INDUSTRIAL - ICON, LLC
 
REXFORD INDUSTRIAL - GALE, LLC
 
REXFORD INDUSTRIAL - FAIRVIEW, LLC
 
REXFORD INDUSTRIAL - WESTERN, LLC
 
REXFORD INDUSTRIAL - HOLLAND, LLC
 
 
 
By:
REXR REIT HOLDINGS I, LLC
 
 
 a Delaware limited liability company,
 
 
its Sole and Managing Member
 
 
 
 
 
 
By:
REXR REIT, INC.
 
 
 a Delaware corporation
 
 
its Sole and Managing Member
 
 
 
 
 
 
 
 
By:
/s/ Adeel Khan
 
 
 
 
Name: Adeel Khan
 
 
 
 
Title: President and Treasurer
 
 
 
 
 
 
REXFORD INDUSTRIAL - HARBOR, LLC
 
REXFORD INDUSTRIAL - JURUPA, LLC
 
REXFORD INDUSTRIAL - STOWE, LLC
 
 
 
 
 
 
 
 
 
 
 
By:
REXR REIT HOLDINGS II, LLC
 
 
 a Delaware limited liability company,
 
 
its Sole and Managing Member
 
 
 
 
 
 
By:
REXR REIT, INC.
 
 
 a Delaware corporation
 
 
its Sole and Managing Member
 
 
 
 
 
 
 
 
By:
/s/ Adeel Khan
 
 
 
 
Name: Adeel Khan
 
 
 
 
Title: President and Treasurer
 





































[Signature Page to Second Amendment to Note Purchase and Guarantee Agreement]

--------------------------------------------------------------------------------






This Second Amendment is hereby accepted
and agreed to as of the date thereof.


NEW YORK LIFE INSURANCE COMPANY
 
 
 
By:
/s/ Aron Davidowitz
 
 
Name: Aron Davidowitz
 
 
Title: Corporate Vice President
 
 
 
 
 
 
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
 
 
 
 
 
 
By:
NYL Investors LLC, its Investment Manager
 
 
 
 
 
 
By:
/s/ Aron Davidowitz
 
 
Name: Aron Davidowitz
 
 
Title: Senior Director
 
 
 
 
 
 
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 3-2)
 
 
 
 
 
 
By:
NYL Investors LLC, its Investment Manager
 
 
 
 
 
 
By:
/s/ Aron Davidowitz
 
 
Name: Aron Davidowitz
 
 
Title: Senior Director
 
 
 
 
 
 
 
 
 
 
 
Principal Amount of Notes held by the above holders:
 
$50,000,000
 
 
 
 
 
 







































[Signature Page to Second Amendment to Note Purchase and Guarantee Agreement]

--------------------------------------------------------------------------------




This Second Amendment is hereby accepted
and agreed to as of the date thereof.


MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
 
C.M. LIFE INSURANCE COMPANY
 
MASSMUTUAL ASIA LIMITED
 
BANNER LIFE INSURANCE COMPANY
 
 
 
By:
Babson Capital Management LLC as Investment Adviser
 
 
 
 
 
 
By:
/s/ Mark B. Ackerman
 
 
Name: Mark B. Ackerman
 
 
Title: Managing Director
 
 
 
 
 
 
Principal Amount of Notes held by the above holders:
 
$50,000,000
 
 
 
 
 
 











































































[Signature Page to Second Amendment to Note Purchase and Guarantee Agreement]

--------------------------------------------------------------------------------





Schedule 7.2(c)


(See Attached)
































































































--------------------------------------------------------------------------------





Form of Unencumbered Property Report


Financial Statement Date: __________


To: The holders of Notes (as defined below)


Ladies and Gentlemen:


Reference is made to that certain Note Purchase and Guarantee Agreement dated as
of July 16, 2015 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Note Purchase Agreement”), by and
among Rexford Industrial Realty, L.P., a Maryland limited partnership (the
“Issuer”), Rexford Industrial Realty, Inc., a Maryland corporation and the sole
general partner and a limited partner of the Issuer (the “Parent Guarantor,” and
together with the Issuer, the “Constituent Companies” and individually, a
“Constituent Company”), and each of the institutional investors named on
Schedule A attached to said Note Purchase Agreement (collectively, the “Initial
Purchasers”), providing for, among other things, the issue and sale by the
Issuer to the Initial Purchasers of $100,000,000 aggregate principal amount of
its 4.29% Guaranteed Senior Notes due August 6, 2025 (the “Notes”).


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [________________] of the Parent Guarantor, and that, as such,
he/she is authorized to execute and deliver this Unencumbered Property Report to
each of you on the behalf of the Parent Guarantor, for itself and on behalf of
the Issuer, and that the information relating to the Unencumbered Properties set
forth on Schedule 1 attached hereto is true and accurate on and as of the date
of this Certificate.


[Signature Page Follows]




















































SCHEDULE 7.2(c)
(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------




In Witness Whereof, the undersigned has executed this Certificate as of
__ ________, 20__.
 


REXFORD INDUSTRIAL REALTY, INC.,
 
 
as Parent Guarantor
 
 
 
 
By:
 
 
 
Its
 
 
 
 
 
 





S-7.2(c)-2
(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------





REXFORD INDUSTRIAL UNENCUMBERED PROPERTIES
Compliance Certificate Date
 
Capitalization Rate
 
 
 
%





Property
Acquisition
Date
Purchase
Price
Encumbered/
Unencumbered
Occupancy %
Rentable SQFT
NOI from Yardi
NOI Notes
Capitalized Value if Owned more than a Year
Assets Carried at Acquisition Cost
Total Portfolio Valuation
Capitalized Value for Unencumbered Properties if owned more than a year
Unencumbered Assets Carried at Acquisition Costs
Unencumbered Total Portfolio Valuation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL
TOTAL
 
 
 
 
 
 
 
 
 
 
 
 
 
Unencumbered
 
 
 
 
 
 
 
 
 
 
 
 
Encumbered
 
 
 
 
 
 
 
 
 
 
 
 
Unencumbered NOI
 
 
 
 
 
 
 
 
 
 
 







S-7.2(c)-3
(to Note Purchase and Guarantee Agreement)